Citation Nr: 0713867	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-13 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of fracture, left tibia and 
fibula, prior to January 6, 2007.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of fracture, left tibia and 
fibula, from January 6, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from September 1949 to April 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, continued a 10 percent disability 
rating for service-connected residuals of fracture, left 
tibia and fibula.  

This appeal was previously before the Board in November 2006, 
at which time the Board determined additional development was 
necessary.  The Board specifically requested the RO schedule 
the veteran for a VA examination, which was conducted in 
January 2007.  The Board also noted that a transcript of the 
veteran's March 2004 personal hearing was not associated with 
the claims file, and requested the RO obtain a copy of the 
transcript.  However, the Board did not include a specific 
instruction to obtain the transcript in the action paragraphs 
of the remand and, perhaps for that reason, the transcript 
has not associated with the claims file.  Nevertheless, the 
Board finds there has been no Stegall violation, as there was 
no specific instruction to obtain the transcript and 
associate it with the claims file.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The Board does note the March 
2004 personal hearing transcript may provide additional 
subjective information regarding the veteran's service-
connected disability; however, the Board finds there is 
sufficient objective medical evidence of record to evaluate 
the claim, including a January 2007 VA examination. 

In addition, the Board finds a remand may not be advantageous 
in this case given the veteran's advanced age, for which a 
motion to advance on the docket was granted in October 2006.  
See also Appellant's Post-Remand Brief dated April 2007.  As 
a result, the Board finds no prejudice to the veteran in 
proceeding to evaluate the merits of this claim in this 
decision, which is favorable to the veteran on both issues on 
appeal.  Therefore, we conclude that all required development 
has been conducted and the claim is properly before the Board 
for appellate consideration.

FINDINGS OF FACT

1.  The veteran filed his claim for an increased rating for 
service-connected residuals of fracture to the left tibia and 
fibula on March 19, 2003.  

2.  The competent and probative evidence of record shows the 
veteran's service-connected residuals of fracture to tibia 
and fibula were characterized by degenerative joint disease 
of the left knee as early as January 2002.  At that time, the 
veteran was noted to have complaints of pain and walk with a 
cane.  

3.  The competent and probative evidence of record shows the 
disability associated with the service-connected residuals of 
fracture to the left tibia and fibula is characterized by a 
healed fracture of the proximal left fibula, a well aligned 
tibia, and a well-healed scar on the veteran's left lower 
extremity.  The left leg is about one-and-a-half-inch shorter 
than the right leg.  There is no objective evidence of 
nonunion of the tibia and fibula.  

4.  The competent and probative evidence of record shows the 
disability associated with the service-connected residuals of 
fracture to left tibia and fibula is also manifested by 
degenerative joint disease of the left knee.  The veteran is 
able to demonstrate extension to zero degrees and flexion to 
90 degrees, with complaints of pain at zero and 90 degrees, 
respectively.  Additional functional impairment due to flare-
ups of pain, incoordination, fatigability, or weakness is not 
demonstrated to any significant degree.

5.  The competent and probative evidence of record shows the 
disability associated with the service-connected residuals of 
fracture to left tibia and fibula is also manifested by 
degenerative joint disease of the left ankle.  The veteran is 
able to demonstrate dorsiflexion to 10 degrees and plantar 
flexion to 30 degrees, with pain at 10 and 30 degrees, 
respectively.  Additional functional impairment due to flare-
ups of pain, incoordination, fatigability, or weakness is not 
demonstrated to any significant degree.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
appropriate effective date of the award of a 30 percent 
disability evaluation for service-connected residuals of 
fracture of the tibia and fibula is March 19, 2003.  38 
U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.400(o)(2), 4.2 (2006).

2.  The schedular criteria for an evaluation in excess of 30 
percent for service-connected residuals of fracture of the 
left tibia and fibula, with marked knee disability, are not 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 
4.10, 4.40, 4.45, 4.71(a), Diagnostic Code 5262 (2006).  

3.  The schedular criteria for a separate 10 percent 
evaluation, but no higher, for degenerative arthritis of the 
left ankle, manifested by compensable limited motion 
objectively confirmed by painful motion, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5000, 5271 (2006); Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession 

that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The U.S. Court of Appeals for Veterans Claims 
has held that VCAA notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In April 2003, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The April 2003 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, such medical records, employment records, or 
records from other Federal agencies, including VA, the 
service department, and the Social Security Administration.  
He was advised that it was his responsibility to send medical 
records showing his service-connected disability had 
increased in severity, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also advised that he should submit any additional 
information or evidence to the RO.  This effectively informed 
him that he should provide any evidence in his possession 
that pertains to his claim.  

The Board finds that the content of the April 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
March 2004 SOC, an April 2004 SSOC, and a January 2007 SSOC 
(mailed in February 2007) each provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Finally, the Board notes the RO sent the veteran a letter in 
April 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for residuals of fracture to the left 
tibia and fibula, with slight ankle disability, was 
established in May 1954, and the RO assigned a 20 percent 
disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5000 (1954).  At that time, the evidence revealed 
the veteran had suffered a compound fracture to his left 
tibia following a motor vehicle accident in November 1952.  
He had been hospitalized from the end of May 1953 to the 
beginning of January 1954, and found to have chronic 
osteomyelitis of the left tibia.  Based upon these findings, 
the RO assigned a 20 percent evaluation from January 1954 to 
February 1954, and assigned a 100 percent evaluation from 
February 1954.  




In October 1960, the RO determined the veteran's service-
connected disability involved two disabilities which 
warranted separate ratings.  The RO granted a 10 percent 
rating for chronic osteomyelitis of the left tibia under DC 
5000, and a 10 percent rating for residuals of a fracture to 
the left tibia and fibula, with slight ankle disability, 
under DC 5262, both ratings effective from September 1960.  
The Board notes the current appeal involves only the service-
connected residuals of fracture to the left tibia and fibula, 
with slight ankle disability.  The veteran did appeal the 
disability rating as to the service-connected osteomyelitis; 
however, that issue was adjudicated in a previous Board 
decision, in November 2006.  

In a rating decision dated January 2007, the RO increased the 
veteran's disability rating for service-connected residuals 
of fracture of the left tibia and fibula to 30 percent, 
effective January 6, 2007.  The veteran was advised of the 
above grant of increased rating by the SSOC mailed to him in 
February 2007, and an implementing letter dated in March 
2007.  However, he did not withdraw his appeal.  In AB v. 
Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for 
Veterans Claims held that, on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy, even 
if partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.

A.  Entitlement to an evaluation in excess of 10 percent
prior to January 2007

As noted, the RO increased the veteran's disability rating 
for his service-connected residuals of fracture of the left 
tibia and fibula to 30 percent, effective January 6, 2007, 
the date of the most recent VA examination.  In his April 
2007 Appellant's Post-Remand Brief, the veteran's 
representative argued that the RO incorrectly determined the 
effective date to be from January 2007, noting that the 
veteran has continued to seek an increased evaluation for 
this disability since he filed his claim in March 2003.  The 
Board concurs with the representative's argument, also noting 
that the veteran was not afforded an adequate examination 
when he filed his claim for service connection in March 2003 
and the claim had to be remanded for such an examination to 
be conducted.  

Essentially, VA failed in its duty to assist the veteran by 
not obtaining an accurate and fully descriptive medical 
examination in conjunction with his claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(a), 4.2.  In this regard, the 
Board notes there is very little evidence to evaluate the 
veteran's service-connected disability prior to the January 
2007 VA examination and, had the correct examination been 
conducted when the veteran filed his claim in 2003, the 
evidence may have shown the veteran's service-connected 
disability warranted an increased evaluation at that time.  
In fact, the Board notes there is evidence showing the 
veteran's disability was manifested by extensive degenerative 
changes in the left knee as early as January 2002, and he was 
noted to complain of pain and to walk with a cane at that 
time.  See January 2002 VA outpatient treatment record and X-
ray report.  

Therefore, in order to reach a fair and equitable decision 
and resolving reasonable doubt in the veteran's favor, the 
Board finds that the proper effective date for the grant of a 
30 percent disability evaluation for service-connected 
residuals of fracture of the left tibia and fibula should be 
from March 19, 2003, the date the veteran filed his claim for 
an increased rating.  See 38 C.F.R. § 3.400(o)(2).  

The Board will proceed to evaluate the merits of the claim 
for entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of fracture to left tibia and 
fibula.  

B.  Entitlement to an evaluation in excess of 30 percent

Review of the evidence shows the veteran's service-connected 
disability is manifested by occasional edema to the distal 
tibia and subjective complaints of pain.  See VA outpatient 
treatment records dated from January 2002 to February 2004.  
X-rays of the veteran's knees, conducted in January 2002, 
revealed degenerative changes in the medial and lateral 
compartments and the patellofemoral joint.  X-rays also 
revealed a healed fracture of the proximal left fibula with 
"tip slight medial displacement" of the distal bone 
fragment.  At an April 2003 VA examination, he was shown to 
have bilateral varus alignment of the legs due to arthritis 
in his knees, and his tibia was in good alignment.  X-rays of 
his tibia and fibula revealed distorted soft tissues with 
tapering toward the ankle, and some calcification.  

At the January 2007 VA examination, the veteran reported that 
he has pain in his left ankle and left knee every day, and 
has occasional swelling in both joints.  He also reported 
that he uses a cane and wheelchair to get around most of the 
time.  On examination, there was a well-healed scar on his 
lower left extremity where he had a previous skin graft.  The 
scar was described as nontender with good texture and 
adherence, no keloid formation, no elevation or depression, 
no hernias, and no ulcerations.  There were no deformities, 
swelling, or tenderness associated with the veteran's left 
ankle.  He was able to demonstrate dorsiflexion to 10 degrees 
and plantar flexion to 30 degrees with pain at 10 and 30 
degrees, respectively.  There were no deformities, swelling, 
or tenderness associated with the veteran's left knee.  He 
was able to demonstrate flexion to 90 degrees, with pain at 
90 degrees, and extension to zero, with pain over the 
patella.  His anterior and posterior cruciate ligaments and 
medical and lateral menisci were stable.  There was no laxity 
or instability in his left knee.  The veteran's left leg is 
about one and a half inch shorter than his right leg.  X-rays 
revealed severe degenerative joint disease in the veteran's 
left knee and mild degenerative joint disease in his left 
ankle.  

Based on the foregoing, the Board finds the veteran's left 
tibia and fibula condition is now manifested by two separate 
and distinct disabilities involving the left ankle and left 
knee, which do not involve duplicative or overlapping 
symptomatology.  As a result, the Board finds separate 
evaluations may be warranted for the degenerative joint 
disease of the left ankle and left knee.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  However, in determining 
whether separate disability ratings are warranted, the Board 
must be careful to avoid evaluating the same disability and 
its symptomatology under various diagnostic codes, an error 
known as "pyramiding."  See 38 C.F.R. § 4.14.  


As noted, the veteran's service-connected residuals of 
fracture of the left tibia and fibula is currently rated 30 
percent under DC 5262.  Under that code, a 30 percent rating 
is warranted for malunion of the tibia and fibula with marked 
knee or ankle disability; and a 40 percent rating is 
warranted for nonunion of the tibia and fibula with loose 
motion and requiring a brace.  

In this context, the Board notes it is not clear whether the 
RO granted the 30 percent rating based upon the 
symptomatology associated with the veteran's left knee or his 
left ankle, since the rating criteria contemplate either a 
marked knee disability or a marked ankle disability.  
However, it appears the RO increased the veteran's disability 
rating based upon the veteran's left knee, as he was only 
able to demonstrate flexion to 90 degrees, with complaints of 
pain, and X-rays revealed severe degenerative joint disease 
in the left knee.  See January 2007 VA examination.  Thus, 
the Board will evaluate the veteran's claim while being 
careful to avoid pyramiding, and determine whether an 
evaluation greater than 30 percent is warranted for the 
veteran's residual left knee disability and whether his 
residual left ankle disability warrants a separate rating.  

In evaluating the veteran's residual left knee disability 
under DC 5265, the Board notes there is no objective evidence 
showing that he has nonunion of the tibia and fibula so as to 
warrant a 40 percent rating.  In addition, there is no 
evidence showing he has loose motion in his left knee and 
requires a brace.  In this regard, the Board notes the 
examiner who conducted the January 2007 VA examination found 
no laxity or instability in the veteran's left knee, and the 
veteran did not report that he uses a knee brace.  Therefore, 
the Board finds DC 5262 does not assist the veteran in 
obtaining an evaluation in excess of 30 percent for his 
residual left knee disability.  

The Board has considered evaluation of the veteran's service-
connected left knee disability under all other potentially 
appropriate diagnostic codes.  In this regard, the Board 
notes the only diagnostic codes that would assist the veteran 
in obtaining an evaluation higher than 30 percent are DCs 
5256, for ankylosis of the knee, and DC 5261, for limitation 
of extension.  


Under DC 5256, a 40 percent rating is warranted for ankylosis 
of the knee in flexion between 10 and 20 degrees; a 50 
percent rating is warranted for ankylosis in flexion between 
20 and 45 degrees; and a 60 percent rating is warranted for 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more.  Under DC 5261, a 40 percent rating is 
warranted for extension limited to 30 degrees, and a 50 
percent rating is warranted for extension limited to 45 
degrees.  

In evaluating the veteran's claim, the Board notes the 
veteran has never been shown to have ankylosis of the knee as 
contemplated in the rating criteria, or limitation of 
extension in his left knee.  As noted, the January 2007 VA 
examination report shows the veteran was able to demonstrate 
flexion to 90 degrees and full extension to zero degrees.  
Therefore, DCs 5256 and 5261 do not assist the veteran in 
obtaining an evaluation higher than 30 percent.  

The Board has considered the veteran's residual disabilities 
under DC 5000, for degenerative arthritis, as January 2007 X-
rays show the veteran has degenerative joint disease in his 
left knee and ankle joints.  Under DC 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  Note 1 accompanying DC 5003 
states that the 20 percent and 10 percent ratings based on X-
ray findings will not be combined with ratings based upon 
limitation of motion.  


Limitation of motion of the knee is evaluated under DCs 5260 
and 5261.  Under DC 5260, a 10 percent rating is warranted 
for flexion limited to 45 degrees, a 20 percent rating is 
warranted for flexion limited to 30 degrees, and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  Under 
DC 5261, a 10 percent rating is warranted for extension 
limited to 10 degrees, a 20 percent rating is warranted for 
extension limited to 15 degrees, a 30 percent rating is 
warranted for extension limited to 20 degrees, a 40 percent 
rating is warranted for extension limited to 30 degrees, and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal 
flexion of the knee is 140 degrees and normal extension of 
the knee is zero degrees.  

In evaluating the veteran's residual left knee disability, 
the Board notes that, at the January 2007 VA examination, he 
demonstrated flexion to 90 degrees, which is noncompensable 
under DC 5260, and extension to zero degrees, which is 
noncompensable under DC 5261.  Review of the pertinent 
evidence also shows the veteran has complained of pain at 90 
degrees in flexion and zero degrees in extension.  The 
veteran has also been shown to have edema at the distal 
tibia.  See VA outpatient treatment records dated from 
January 2002 to February 2004.  Although the evidence shows 
he has degenerative arthritis manifested by limitation of 
motion objectively confirmed by swelling and painful motion, 
the Board finds that granting a separate 10 percent 
evaluation under DC 5000 would amount to pyramiding, as it 
appears the RO awarded a 30 percent rating under DC 5262 
based upon the same symptoms.  See 38 C.F.R. § 4.14.  
Therefore, a separate 10 percent evaluation for degenerative 
arthritis of the left knee with limitation of motion is not 
warranted in this case.  

Limitation of motion of the ankle is evaluated under DC 5271, 
which provides that a 10 percent rating is warranted for 
moderate limited motion and a 20 percent rating is warranted 
for marked limited motion of the ankle.  The Board observes 
that the words "moderate," and "marked" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just," under 
38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.  Normal dorsiflexion of the ankle is from zero to 20 
degrees and normal plantar flexion of the ankle is from zero 
to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.  

At the January 2007 VA examination, the veteran demonstrated 
dorsiflexion to 10 degrees and plantar flexion to 30 degrees, 
with pain at 10 and 30 degrees, respectively.  Because the 
veteran was able to demonstrate at least 50 percent of range 
of motion in dorsiflexion and plantar flexion with pain, the 
Board finds that the veteran's residual left ankle disability 
more nearly reflects "moderate" limited motion as 
contemplated under DC 5271.  As such, the Board finds, 
throughout the appeal period, the veteran's disability 
warrants a separate 10 percent evaluation under DC 5003/5271 
due to degenerative arthritis manifested by limitation of 
motion objectively confirmed by painful motion.

The Board has considered evaluation of the veteran's service-
connected residual left ankle disability under all other 
potentially appropriate diagnostic codes; however, he has 
never been shown to have ankylosis of the ankle or 
subastragalar or tarsal joint, malunion of os calcis or 
astagalus, or astragalectomy.  Therefore, DCs 5270 and 5272 
to 5274 do not assist the veteran in obtaining a disability 
rating higher than 10 percent for his residual left ankle 
disability.  

The Board has also considered whether the veteran could be 
assigned a separate rating based on the scar on his left 
lower extremity due to a previous skin graft.  The evidence 
shows he has a well-healed scar that is nontender, has good 
adherence, and is not elevated or depressed.  In addition, 
the veteran has not complained of symptomatology associated 
with the scars.  Therefore, because there is no 
symptomatology or complaints regarding the scars, the 
preponderance of the evidence is against a finding that a 
separate compensable evaluation is warranted.  See 38 C.F.R. 
§ 4.118, DC 7803 to 7805 (2006); see also Esteban, supra.

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain. 38 C.F.R. § 4.40.  As 
noted above, at the January 2007 VA examination, the veteran 
was noted to have pain on movement of his left knee and 
ankle.  However, the examiner who conducted the January 2007 
VA examination noted range of motion did not produce any 
weakness, fatigue, or incoordination in the left knee or 
ankle, and that there was no additional loss of range of 
motion with repetitive movement.  In addition, the Board 
notes that the veteran's pain on movement of the left knee is 
contemplated in the 30 percent rating assigned under DC 5262, 
and the Board considered the veteran's painful motion in 
awarding a separate 10 percent rating for his residual ankle 
disability.  Therefore, an increased evaluation is not 
warranted based on application of 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, supra.  

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  The 
preponderance of the evidence is against the grant of an 
evaluation in excess of 30 percent for the veteran's residual 
left knee disability under DC 5262.  We believe the 
preponderance of the evidence does support a separate 10 
percent rating under DC 5000 for residual left ankle 
arthritis, but the preponderance of the evidence is against a 
rating higher than 10 percent for limitation of motion.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to an effective date of March 19, 2003, for the 
grant of a 30 percent disability rating for service-connected 
residuals of fracture to left tibia and fibula is granted.  

[Continued on next page]


An evaluation in excess of 30 percent for service-connected 
residuals of fracture to left tibia and fibula, with marked 
knee disability, under DC 5262, is denied.

A separate rating of 10 percent based upon degenerative 
arthritis of the left ankle manifested by limited motion is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


